People v Davis (2015 NY Slip Op 03379)





People v Davis


2015 NY Slip Op 03379


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2013-05479
 (Ind. No. 3174/11)

[*1]The People of the State of New York, respondent, 
vDaniel Davis, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Louise E. Mazzola of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Michael Blakey of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Cohen, J.), rendered April 22, 2013, convicting him of burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the testimony of a police officer impermissibly bolstered the complainant's testimony (see People v Trowbridge, 305 NY 471) is without merit (see People v Brown, 120 AD3d 710; People v Santiago, 265 AD2d 351, 352).
The defendant's contention that the verdict was repugnant is unpreserved for appellate review, as he failed to raise this issue before the jury was discharged (see People v Alfaro, 66 NY2d 985, 987; People v Boley, 116 AD3d 965, 966; People v Jackson, 101 AD3d 1153; People v Shamsiddeen, 98 AD3d 694). In any event, this contention is without merit (see People v Dorvilier, 122 AD3d 642).
ENG, P.J., DILLON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court